1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    NOA E. OREN, #297100
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Lexi_Negin@fd.org
5
6    Attorney for Defendant
     ANTHONY WEST
7
8                               IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    Case No. 2:19-cr-007 GEB
12                    Plaintiff,                  STIPULATION AND ORDER TO CONTINUE
                                                  STATUS CONFERENCE
13            v.
14    ANTHONY WEST,                                 DATE:          April 26, 2019
                                                    TIME           9:00 a.m.
15                    Defendant.                    JUDGE:         Hon. Garland E. Burrell, Jr.
16
17           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

18   Attorney through Shea Kenny, Assistant United States Attorney, attorney for Plaintiff, and

19   Heather Williams, Federal Defender, through Assistant Federal Defender Noa E. Oren, attorneys

20   for Anthony West, that the status conference scheduled for April 26, 2019 be vacated and be

21   continued to July 12, 2019 at 9:00 a.m.

22           The government has provided as discovery in this case 110 pages of investigative reports,

23   search warrant applications and affidavits, and criminal history information. In addition to these

24   documents, the discovery also includes approximately 138 photographs from the scene of the

25   incident as well as video files. The reasons for the requested continuance are to allow defense

26   counsel to continue reviewing discovery with the defendant and pursue investigation, as well as

27   continue negotiations toward a non-trial disposition. Counsel for the defendant believes that

28   failure to grant the requested continuance would deny her the reasonable time necessary for

      Stipulation and [Proposed] Order               -1-
      to Continue Status Conference
1    effective preparation, taking into account the exercise of due diligence. The government does
2    not object to the continuance.
3            Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
4    excluded from the date of the parties’ stipulation through and including July 12, 2019, pursuant

5    to 18 U.S.C. §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479,

6    Local Code T4 based upon continuity of counsel and defense preparation.

7    DATED: April 18, 2019                        Respectfully submitted,

8
                                                  HEATHER E. WILLIAMS
9                                                 Federal Defender

10                                                /s/ Noa E. Oren
                                                  NOA E. OREN
11                                                Assistant Federal Defender
                                                  Attorney for ANTHONY WEST
12
     DATED: April 18, 2019                        MCGREGOR W. SCOTT
13                                                United States Attorney
14
                                                  /s/ Shea Kenny
15                                                SHEA KENNY
                                                  Assistant United States Attorney
16                                                Attorney for Plaintiff
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order              -2-
      to Continue Status Conference
1                                                  ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including July
9    12, 2019, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
12   ordered the April 26, 2019 status conference shall be continued until July 12, 2019, at 9:00 a.m.
13   Dated: April 18, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order                -3-
      to Continue Status Conference
